EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 1, line 23 and in claim 10, lines 10 & 15, “two” has been respectively deleted at each instance.
In claim 1, line 27 and in claim 10, line 6, “respectively” has been respectively deleted at each instance.
In claim 1, line 26, the “,” after “entrances” has been deleted.
Claims 1, 10 are allowable over the prior art of record.
Comments:
The changes to the claims indicated above have been made by an informal examiners amendment to correct omissions in the amendment filed that were necessary to conform to the changes suggested by the examiner in the last Office action.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A multilayer electromagnetic wave transmission board assembled by an adhesive and including a barrier to block the adhesive from flowing into a waveguide channel--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee